Title: From William Stephens Smith to John Quincy Adams, 22 December 1804
From: Smith, William Stephens
To: Adams, John Quincy



Dear Sir—
New York Decr. 22d. 1804.

I thank you for the perusal of the Bill, For establishing rules and articles for the Government of the Armies of the United States—
I think the 24th. article not sufficiently explicit—It furnishes the superior officer with an opportunity of punishing an inferior without redress, the arresting officer being the sole judge of what speaches are reproachful, and what gestures are provoking—He may of course at his pleasure arrest an officer and keep him thus any length of time, no limitation being given to the arrest nor no appology stated—as when made, shall release him—He is not allowed a court of Inquiry or Court martial, of course may be kept in arrest and confined to certain limits, which if he passess, he may be made a close prisoner, with a Centinel at his tent or quarters. This surely is giving too great a scope, to the bad particles of the human Character. That of a Soldier being imprissoned untill he asks pardon of the party offended may on the mind of an high spirited and obstinate man, operate as a confinement for life or the term of his enlistment—The imprisonement should be for a given time, say the setting of the next regimental Court Martial, on the setting of which the Soldier not having apologised—. The subject shall be submitted to court and the parties abide its Judgement—
Article 43. line 339-340. By the judgement of a drum head Court martial, at the next regimental parade, subsequent to the offence corse “by the commanding officer”—
dt, line 345-346. Erase “or from his guard.” This is too highly important to be connected with simple absence from parade—besides it is embrassed in a subsequent article.
Art:... 47, line 363. Shall be presented to the next regimental Court martial, and be subject to such punishment as the nature of the case merits—
Art: 48, 1. 366. At such hiring of duty aforesaid, punished by the Judgement of the Court martial, shall &c.Art: 50. l. 370. Insert guard—say quit his guard division or platoon, shall be &c.
Art: 51. 1. 382-303. Erase, employ’d in any parts out of the said States—
Art: 59. 1. 431. Officer is to be answerable, the one half to be passed to the Treasury of the United States, the other to be divided amongst the troops, as a reward for their Valour and success, in such shares and proportions as shall be expressly designated by The Secretary of War—
Art. 67. line 474. Read—but no sentence of a General Court Martial shall &c.
Art: 68, 1 488. Courts martial either Regimental or Drum head—when prompt examples are necessary, to consist &c.
Art. 91. 1. 675. Let it read—authenticated by the signature of The President & the Recorder—
Art. 92. 1 688. Erase—your.
Excuse this liberty / Yours sincerely,
W.S.S.